       Case: 1:18-cv-06260 Document #: 43 Filed: 05/15/19 Page 1 of 3 PageID #:204



                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

      TERESA JO JACOBSEN,                                )   Case No. 18-cv-06260
                                                         )
                                                         )   Related Cases:
      v.                                 Plaintiff,      )
                                                         )   18-cv-06285
                                                         )   18-cv-06272
      ASSOCIATED BANK, N.A.,                             )   18-cv-06269
                                                         )
      EXPERIAN INFORMATION                               )
      SOLUTIONS, INC. and TRANS                          )
      UNION, LLC,                                            Honorable Matthew F. Kennelly
                                         Defendant.      )
                                                         )
                                                         )

           UNUOPPOSED MOTION TO EXTEND DEADLINE TO REINSTATE CASE

           NOW COMES Plaintiff, TERESA JACOBSEN, by and through her undersigned counsel,

moving this Honorable Court to extend the deadline to reinstate this case, and in support thereof,

stating as follows:

      1. All Defendants in these matters have been dismissed with prejudice with the exception of

Experian Information Solutions, Inc. (“Experian”).

      2. On March 28, 2019, Plaintiff’s counsel and Experian’s counsel appeared before this

Honorable Court and reported that they have reached a settlement in principal and need additional

time to consummate the settlement. [Dkt. 42]

      3. Accordingly, Plaintiff agreed to dismiss Experian with leave to reinstate by May 15, 2019.

Id.

      4. The parties have worked diligently to finalize the settlement by the May 15, 2019 deadline

to reinstate the case.
     Case: 1:18-cv-06260 Document #: 43 Filed: 05/15/19 Page 2 of 3 PageID #:205



    5. However, finalizing the settlement has proven difficult as the settlement with Experian is

contingent on an accurate credit report. Accordingly, Experian needs the cooperation of the credit

furnishers to submit accurate reporting of the accounts that were at issue.

    6. Experian needs additional time to collaborate with the credit furnishers in order to submit

an accurate credit report to Plaintiff.

    7. Accordingly, the parties are still in the process of satisfying their respective obligations as

set forth by the terms of the settlement agreement.

    8. Plaintiff anticipates that the parties will be able finalize the settlement within 45 days and

is respectfully requesting that the deadline to reinstate this case be extended through June 29, 2019.

    9. Plaintiff is seeking this extension in good faith and the extension will not prejudice any of

the parties.

        WHEREFORE, Plaintiff respectfully requests that the Court enter an order extending the

reinstatement date to June 29, 2019, and grant such other relief as the Court deems appropriate.

Dated: May 15, 2019                                           Respectfully submitted,


                                                              s/ Mohammed O. Badwan
                                                              Mohammed O. Badwan, Esq.
                                                              Counsel for Plaintiff
                                                              Sulaiman Law Group, Ltd.
                                                              2500 S. Highland Ave., Ste. 250
                                                              Lombard, IL 60148
                                                              Phone (630)575-8180
                                                              mbadwan@sulaimanlaw.com




                                                  2
    Case: 1:18-cv-06260 Document #: 43 Filed: 05/15/19 Page 3 of 3 PageID #:206




                             CERTIFICATE OF SERVICE

        I, Mohammed O. Badwan, an attorney, certify that on May 15, 2019, the foregoing
document was filed electronically using the Court’s CM/ECF system, which will accomplish
service on all counsel of record.

                                               /s/ Mohammed O. Badwan




                                           3
